Per Curiam:.
This is an appeal from a refusal to set aside a judgment on tbe ground of “mistake, inadvertence, surprise or excusable neglect.” C. S., 600.
Tbe judge, upon competent evidence, found facts from wbicb be concluded, first, tbat tbe movant bad failed to show any excusable neglect; and, second, tbat no meritorious defense bad been made to appear. There is nothing on tbe record to warrant a reversal of tbe judgment. Taylor v. Gentry, 192 N. c., 503; cahoon v. Brinkley, 176 N. C., 5; Norton v. McLaurin, 125 N. C., 185.
Affirmed.